FILE COPY




                                   No. 07-15-00170-CV


In the Matter of S.A.W., a Minor             §     From the County Court at Law No. 1
                                                     of Potter County
                                             §
                                                   June 17, 2015
                                             §
                                                   Opinion by Justice Hancock
                                             §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated June 17, 2015, it is ordered, adjudged

and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo